Case 1:20-cv-00030-SPW Document 20 Filed 05/05/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

May 05 2020
JODIE and ANDY DRANGE, each Clerk, ae
individually and on behalf of other CV 20-30-BLG-SPW Billings”

persons similarly situated,
Plaintiffs, ORDER

VS.

MOUNTAIN WEST FARM BUREAU

MUTUAL INSURANCE COMPANY,

and DOES 1-100,

Defendants.

 

 

Plaintiffs Jodie and Andy Drange move for the admission of Evan M. Selik
to practice before the Court in the above captioned matter with David C. Dalthorp
and Murry Warhank of Helena, Montana, designated as local counsel. The motion
complies with Local Rule 83.1(d).

IT IS SO ORDERED that Plaintiffs’ Jodie and Andy Drange’s motion to
admit Evan M. Selik to appear pro hac vice (Doc. 18) is GRANTED and he is
authorized to appear as counsel with David C. Dalthorp and Murry Warhank
pursuant to L.R. 83.1(d) in the above captioned matter.

. were
DATED this © __ day of May, 2020.

SUSAN P. WATTERS
United States District Judge
